DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/068,271 and response filed on 21 June 2022.

Election/Restrictions
Applicant's election with traverse of species: Figures 16A-18 in the reply filed on 21 June 2022 is acknowledged.  The Examiner agrees that Figures 16A-18 encompass a single species.  The Applicant then indicated claims 1-20 are directed to that species.
The Examiner notes that claims 2-9 are drawn to a non-elected embodiment since the serially-linked cartridges are positioned one behind the other and pointing to the same direction, and the species selected have parallelly-linked cartridges.  Accordingly, claims 2-9 have been withdrawn based on the selected species of Figures 16A-18.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,390,401 issued to Trotter.
Regarding Claim 1, Trotter discloses an ammunition storage and feeding system for light weapons, comprising: 
a plurality of inter-linked cartridges linked by a linking arrangement (see fig.2, 22/24); and 
an extraction and feeding means configured to pull said plurality of inter-linked cartridges through a leading arrangement, wherein said extraction and feeding means is configured to successively extract each cartridge of said plurality of inter-linked cartridges from said linking arrangement (see fig.5) and to feed to a dedicated magazine (magazine 20, see at least pages 1-3 of the Specification where the process is described), from which the extracted cartridges are loaded to the weapon in a continuous First In First Out (FIFO) manner (see fig.2, how the cartridges load into magazine 20, through port 12 and into firearm 10; see page 3, right side, lines 1-22).
Trotter does not specifically show the plurality of cartridges being pulled from a carrying device.  However, it is old and well-known in the art to utilize a carrying device such as an ammunition can to carry belt-linked cartridges, and would have been obvious to utilize such a device with the device of Trotter.

Claim(s) 10-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,390,401 issued to Trotter in view of US Patent Application Publication 2015/0233658 to Lescure.
Regarding Claims 10-11, Trotter discloses a parallel ammunition storage and feeding system, comprising: 
a plurality of parallelly-linked cartridges linked by a linking arrangement to form a chain (fig.2, cartridges 22 and links 24); 
an extraction module configured to pull said chain and to successively extract said plurality of parallelly-linked cartridges from linking arrangement thereof (see fig.2 and fig.5), 
a feeding mechanism configured to receive extracted cartridges from said extraction module, and to feed each individual extracted cartridge into a dedicated magazine that is configured to operate in a continuous First-In-First-Out (FIFO) manner (see fig.2, 104 receiving and moving de-linked cartridges 22 through 18 and into magazine 20; see page 3, right side, lines 1-22), in which the dedicated magazine receives the cartridges via a first opening (see fig.2 18) and outputs the cartridges via a second opening (see fig.2, 12) through which the cartridges are loaded to a corresponding barrel of a weapon (10).
Trotter fails to specifically show: a lead duct adapted to connect said chain of parallelly-linked cartridges to said extraction module.
However, it is old and well-known in the art to utilize an ammunition storage container such as an ammunition can for belt-fed firearms such as the one taught by Trotter.  
Lescure teaches a flexible (for rejection of claim 11) chute designed to carry linked cartridges from a cartridge box to a feeding inlet (at least paragraph 4 and Abstract).  It would have been obvious to one having ordinary skill to incorporate this type of feeding chute and an ammunition cartridge box with the device of Trotter for its old and well-known purpose in the art.
Regarding Claim 14, See Trotter page 2, right column, lines 19-40.
Regarding Claims 15-16, See Trotter page 2, right column, lines 30-34 discloses the nut 70 causes lever 76 to adjust micrometer switch 80, thereby acting as a pressure sensor/mechanical indication.
Regarding Claim 17, see Trotter page 2, right column lines 19-61; control means for receiving indications from the feedback means (switch 80 and stopping of the motor) and to respond accordingly (could be a user firing the firearm again and the motor re-starting).
Regarding Claim 18, see Trotter page 2, right column, lines 19-61 detail a user operation of the firearm would include at least operation of the extraction module.
Regarding Claim 19, see Trotter fig.2.
Regarding Claim 20, see Trotter, motor 30.

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641